In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Cordova, J.), dated August 5, 1994, which, upon a fact-finding order of the same court, dated April 15, 1994, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of arson in the third degree, adjudged him to be a juvenile delinquent and placed him under the supervision of the Department of Probation for a period of 18 months. The appeal brings up for review the fact-finding order dated April 15, 1994.
Ordered that the order of disposition is affirmed, without costs or disbursements.
We reject the appellant’s contention that the evidence does not prove his guilt beyond a reasonable doubt (see, Family Ct Act § 342.2 [2]). The determination of the Family Court is accorded the same weight as a jury verdict is accorded (Matter of Wilson G., 214 AD2d 670, 671). Viewing the evidence in the *717light most favorable to the petitioner (cf, People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish the appellant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the finding of guilt is not against the weight of the evidence {cf, CPL 470.15 [5]). Miller, J. P., Altman, Hart and McGinity, JJ., concur.